—Judgment of divorce, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about August 22, 2000, insofar as appealed from as limited by the briefs, imputing income to defendant of $50,000 a year for purposes of determining his child support obligations, unanimously affirmed, with costs.
The challenged imputation of income was properly based on plaintiffs testimony concerning the parties’ marital lifestyle, and on defendant’s testimony concerning his income and expenses that was so inconsistent, illogical and evasive as to support an adverse inference that he was hiding assets and deliberately reducing his income in order to avoid his obligation for child support (Domestic Relations Law § 240 [1-b] [b] [5] [v]; see, Wildenstein v Wildenstein, 251 AD2d 189; cf., Gezelter v Shoshani, 283 AD 2d 455). Concur—Nardelli, J.P., Saxe, Buckley, Sullivan and Gonzalez, JJ.